department of the treasury internal_revenue_service washington d c mar ep kat ype legend city x district y state c plan z local f resolution a dear this letter is in response to your request for a private_letter_ruling dated as supplemented by a letter dated your authorized representative concerning the federal_income_tax treatment of mandatory employee contributions that will be picked up by district x under sec_414 of the code submitted on your behalf by your representative has submitted the following facts and representations district y is the one of the fire districts for city x special act district y on plan z was established to provide pension benefits for all uniformed and investigatory fire district positions of district y plan z was established of state c established pursuant to special act on which includes two basic service benefit formulas plus a disability benefit and survivorship options the board_of trustees of plan z is composed of members appointed under a home rule ordinance of district y adopted on of state y plan z is a defined_benefit_plan pursuant to a collective bargaining agreement between district y and local f that was ratified on district y will receive mandatory employee contributions that will be picked up by district y pursuant to sec_414 of the code additionally resolution a was adopted by district y to provide that it will contribute to plan z the amount required to be contributed by each participating employee of local f and such contribution shall be obtained by reducing the compensation otherwise payable to a participating employee each participating employee is required to contribute an amount equal to the appropriate percentage of compensation as set forth in the collective bargaining agreement between district y and local f and each participating employee cannot receive such amount directly instead of having such amount contributed to plan z plan z has not received a determination from the internal_revenue_service that it is a qualified_retirement_plan under sec_401 a of the internal_revenue_code the code however district y represents that plan z meets the requirements of sec_401 a of the code based on the above facts you request a determination that plan z qualifies as a government_plan within the meaning of sec_414 of the code that mandatory_contributions to plan z picked-up by district yon behalf of participating employees even though designated as employee contributions will be treated as employer contributions that such mandatory_contributions will not be included in the gross_income of those participating employees distributed or otherwise made available to those employees until that district y as employer of the above participating employees will not be required to withhold any amounts of federal_income_tax with respect to the contributions picked- up on behalf of such employees - with respect to your ruling requests sec_414 of the code provides that a governmental_plan means a plan established and maintained for its employees by the _ government of the united_states by the government of any state or political_subdivision thereof or by any agency_or_instrumentality of any of the foregoing revrul_88_49 1989_1_cb_117 provides that a plan will not be considered a governmental_plan merely because the sponsoring_organization has a relationship with a governmental_unit or some quasi-governmental power one of the most important factors to be considered in determining whether an organization is an agency_or_instrumentality of the united_states or any state or political_subdivision is the degree of control that the federal or state government has over the organization's everyday operations other factors include whether there is specific_legislation creating the organization the source of funds for the organization the manner in which the organization’s trustees or operating board are selected and whether the applicable governmental_unit considers the employees of the organization to be employees of the applicable governmental_unit although all of the above factors are considered in determining whether an organization is an agency of the government the mere satisfaction of one or all of the factors is not necessarily determinative of state c created plan z and provides that plan z is an instrumentality district y is funded primarily by the imposition of tax assessments on the special act of district y citizens residing in that district as empowered by the laws of state c the board_of fire commissioners of district y is elected annually by the citizens of district y according to the rules set-forth in the home rule ordinance’ of district y participants in plan z are employees of district y and are considered government employees by city x as such we can conclude that district y is an agency_or_instrumentality of state c and city x thus plan zis a governmental_plan within the meaning of sec_414 of the code all eligible sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in sec_401 a established by a state government or a political_subdivision thereof and are picked-up by the employing unit the federal_income_tax treatment to be accorded contributions that are picked-up by the employer within the meaning of sec_414 of the code is specified in revrul_77_462 c b in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required -by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of sec_3401 of the code the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding is required from the employees’ salaries with respect to such picked-up contributions the issue of whether contributions have been picked-up by an employer within the meaning of sec_414 of the code is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the application of sec_414 of the code whether district y picks-up contributions through a reduction in a salary an offset against future salary increases or a combination of both revrul_87_10 c b provides that in order to satisfy revenue rulings and the required specification of designated employee contributions must be completed before the period to which such contributions relate thus employees may not exclude from current gross_income designated employee contributions to a qualified_plan that relate to compensation earned for services prior to the date of the last governmental action necessary to effect the pick-up resolution a as adopted by district y satisfies the criteria set forth in revrul_81_35 and revrul_81_36 because it provides that district y will pick-up mandatory employee contributions to plan z and specifies that such picked-up contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by participating employees and that the participating - employees may not elect to receive such contributions directly instead of having such contributions paid_by district y to plan z accordingly we conclude that that plan z qualifies as a government_plan under sec_414 of the code that contributions whether picked-up by salary reduction offset against future salary increases or both and though designated as employee contributions will be treated as employer contributions that no part of mandatory_contributions picked-up by district y on behalf of participating employees will be includible in the gross_income of the employees for purposes of federal_income_tax treatment until such time as distributed from plan z that contributions picked up by district y will not constitute wages from which federal_income_tax must be withheld the effective date for the commencement of the pick-up will not be any earlier than the later of the date the resolution is signed or the date it is put in effect these rulings are based on the assumption that plan z meets the requirements for qualification under sec_401 of the code at the time of the contributions no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of sec_3121 of the code this letter_ruling is directed only to the taxpayer that requested it sec_61 k of the code provides that it may not be used or cited by others as precedent a copy of this ruling is being sent to your authorized representative in accordance with a power_of_attorney on file with this office sincerely yours alan pipkin manager employee_plans technical group tax_exempt_and_government_entities_division enclosures deleted copy of letter notice cc cc
